UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8233


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CASUAL BIANCA LYONS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00312-BO-1)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Casual Bianca Lyons, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Casual    Bianca    Lyons          seeks    to     appeal   the    district

court’s   order    denying     her   motion       for    new    counsel   on    her   18

U.S.C.    § 3582(c)(2)   (2006)      motion.            This    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory      and       collateral       orders,   28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                       The order Lyons seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           Accordingly, we dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and        argument       would   not    aid    the

decisional process.

                                                                              DISMISSED




                                           2